Citation Nr: 0921134	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-06 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy of the left upper extremity and both 
lower extremities.  

3.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be discussed in further detail below, the Board finds 
that evidence sufficient to reopen the previously denied 
claims for diabetes mellitus and for peripheral neuropathy of 
the left upper extremity and both lower extremities has been 
received.  Consequently, these claims are granted to this 
extent.  

The de novo claims for diabetes mellitus and for peripheral 
neuropathy, as well as the remaining issue of erectile 
dysfunction are addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed November 2001 rating action, the RO 
denied service connection for diabetes mellitus and for 
peripheral neuropathy of the left upper extremity and both 
lower extremities.  

2.  Evidence received since November 2001, when viewed by 
itself or in context of the entire record, raises a 
reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The November 2001 rating action, which denied service 
connection for diabetes mellitus and for peripheral 
neuropathy of the left upper extremity and both lower 
extremities is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Additional evidence received since the November 2001 
rating action is new and material, and the requirements to 
reopen the claim of service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).  

3.  Additional evidence received since the November 2001 
rating action is new and material, and the requirements to 
reopen the claim of service connection for peripheral 
neuropathy of the left upper extremity and both lower 
extremities have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a November 2001 rating action, the RO denied service 
connection for diabetes mellitus (on a direct basis and as 
secondary to in-service exposure to herbicides) and for 
peripheral neuropathy of the left upper extremity and both 
lower extremities (on a direct basis and as secondary to 
in-service exposure to herbicides).  Service personnel 
records confirm the Veteran's active duty in the Republic of 
Vietnam from December 1967 to December 1968.  His exposure to 
herbicides is, therefore, conceded.  However, service 
treatment records are negative for complaints, or findings, 
referable to either diabetes mellitus or peripheral 
neuropathy.  

Further, a March 1973 VA examination provided no diagnoses of 
either diabetes mellitus or peripheral neuropathy.  In June 
2001, a private physician diagnosed peripheral neuropathy of 
the hands and feet and expressed his opinion that the 
Veteran's exposure to Agent Orange was the possible etiology 
of this disorder.  In addition, this physician noted that the 
Veteran had "a history of hypoglycemia or chemical diabetes 
since 1982."  

This private physician also acknowledged that the Veteran's 
chemical diabetes had "not progressed into frank diabetes as 
a normally genetically based diabetes would do."  In any 
event, VA examinations conducted in September 2001 found no 
evidence of either diabetes mellitus or peripheral 
polysensory neuropathy.  

Based on this evidence, the RO concluded, in November 2001, 
that evidence of record did not establish the presence of 
diabetes mellitus or peripheral neuropathy which were 
associated with either active duty or the Veteran's conceded 
in-service exposure to herbicides.  Thus, the RO denied 
service connection for diabetes mellitus and for peripheral 
neuropathy.  Because the Veteran did not initiate an appeal 
of the November 2001 decision, that determination became 
final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

At the time of the November 2001 rating action, the claims 
folder contained no competent evidence of diagnosed diabetes 
mellitus or peripheral neuropathy which were related to 
either the Veteran's service or his conceded in-service 
exposure to herbicides.  Thus, the RO denied service 
connection for such disorders.  Additional evidence received 
since that earlier decision includes private medical records 
reflecting treatment for diabetes mellitus and peripheral 
neuropathy of the left upper extremity and both lower 
extremities.  

In particular, in a June 2006 letter, a private physician 
explained that he treated the Veteran for several disorders, 
including diabetes mellitus and chronic peripheral 
neuropathy.  In addition, this physician expressed his 
opinion that "Agent Orange exposure probably had quite a bit 
to do with the accelerated formation of these medical 
conditions."  

Significantly, as these additional records provide competent 
evidence of diagnosed diabetes mellitus and peripheral 
neuropathy and competent evidence of a possible association 
between these disorders and the Veteran's conceded in-service 
exposure to herbicides, the Board finds that such evidence is 
probative and raises a reasonable possibility of 
substantiating the claims for service connection for both 
disabilities.  

The additional evidence received since the prior November 
2001 decision is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the Veteran's claims.  As such, the 
appeal is granted to this extent.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, the Board is granting in full the Veteran's 
applications to reopen the previously denied issues of 
entitlement to service connection for diabetes mellitus and 
for peripheral neuropathy.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
diabetes mellitus is granted to this extent only.  

New and material evidence having been received, the 
application to reopen a claim for service connection for 
peripheral neuropathy of the left upper extremity and both 
lower extremities is granted to this extent only.  


REMAND

Having determined that the claims for diabetes mellitus and 
for peripheral neuropathy of the left upper extremity and 
both lower extremities should be reopened, the Board finds 
that a remand of these claims is necessary.  Further, a 
remand of the claim for erectile dysfunction is also 
necessary.  While the Board regrets the delay caused by this 
remand, further evidentiary development of these issues is 
necessary prior to a final adjudication of the claims.  

Diabetes Mellitus.  With regard to the Veteran's diabetes 
claim, the Board acknowledges that a March 2006 VA 
examination provided "[n]o objective evidence to support [a] 
diagnosis of diabetes mellitus, type II."  The examiner 
explained that the Veteran had "impaired fasting glucose and 
impaired glucose tolerance but . . . [did] not meet the 
criteria for diabetes mellitus, type II."  

In the June 2006 letter, however, the Veteran's treating 
physician noted that the Veteran did indeed have diabetes 
mellitus.  Further, this physician expressed his opinion that 
the Veteran's in-service exposure to Agent Orange "probably 
had quite a bit to do with the accelerated formation" of the 
diabetes.  

In light of this conflicting essentially-contemporaneous 
evidence as to whether a diagnosis of diabetes mellitus, 
type II, is appropriate, the Board concludes that a remand of 
the Veteran's claim for service connection for such a 
disability is necessary.  Specifically, on remand, he should 
be accorded an examination to determine whether he does, in 
fact, have diabetes mellitus, type II.  

Peripheral Neuropathy.  With regard to the Veteran's 
peripheral neuropathy claim, the Board notes that the March 
2006 VA examination provided evidence of mild findings of 
lower extremity peripheral neuropathy but no evidence of 
upper extremity peripheral neuropathy.  In the June 2006 
letter, however, his treating physician concluded that the 
Veteran had chronic peripheral neuropathy but did not specify 
the extremity(ies) involved.  

In light of these conflicting findings, as well as the need 
to remand the Veteran's claim for service connection for 
diabetes mellitus, the Board concludes that a remand of his 
peripheral neuropathy claim is also necessary.  Specifically, 
on remand, he should be accorded a pertinent VA examination 
to determine whether he does in fact have peripheral 
neuropathy of either his left upper extremity, left lower 
extremity, or right lower extremity and, if so, the etiology 
of such diagnosed disorder.  

Erectile Dysfunction.  At an August 1996 private outpatient 
treatment session, the Veteran noted that he had had erectile 
dysfunction since the early 1990s.  Subsequent medical 
records confirm these complaints.  In light of the need to 
remand the Veteran's diabetes claim, the Board finds that a 
remand of his erectile dysfunction claim is also necessary.  
Specifically, on remand, the Veteran should be accorded a 
relevant VA examination to determine the etiology of his 
erectile dysfunction.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After procuring the appropriate 
release of information form, obtain copies 
of records of any diabetic, peripheral 
neuropathy, and erectile dysfunction 
treatment that the Veteran may have 
received from Dr. Ketan A. Patel since 
August 2006.  Associate all such available 
records with the claims folder.  

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his diabetic, 
peripheral neuropathy, and erectile 
dysfunction pathology.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  

Diabetes.  The examiner is asked to offer 
a opinion as to whether the a diagnosis of 
diabetes mellitus, type II, is 
appropriate.  The examiner is asked to 
reconcile the opinion of the March 2006 VA 
examination and the June 2006 statement 
from the private physician, if possible.  

Peripheral Neuropathy.  If peripheral 
neuropathy of the left upper extremity, 
left lower extremity, or right lower 
extremity is diagnosed on examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset 
in service, is otherwise related to active 
service (including the Veteran's conceded 
in-service exposure to herbicides), or is 
caused or aggravated by degenerative disc 
disease or diabetes mellitus.  

Erectile Dysfunction.  If erectile 
dysfunction is diagnosed on examination, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such disorder had its 
clinical onset in service, is otherwise 
related to active service, or is caused or 
aggravated by degenerative disc disease or 
diabetes mellitus.  

Complete rationale should be given for all 
opinions reached.  

3.  Thereafter, re-adjudicate the issues 
on appeal.  If the decisions remain 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


